Citation Nr: 0110494	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-07 977	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for otitis media of the 
right ear on a primary basis.  

2.  Entitlement to service connection for otitis media of the 
right ear on a primary basis.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of secondary service connection for otitis 
media of the right ear.  

4.  Entitlement to secondary service connection for otitis 
media of the right ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
July 1946 to December 1947, and from August 1948 to May 1949.  
In a November 1971 decision, the Board of Veterans' Appeals 
(Board), among other things, denied service connection for 
defective hearing, and denied service connection for otitis 
media of the right ear.  Inasmuch as the Board's decision and 
the RO rating actions which were then on appeal to the Board 
did not state whether the appeal involved right ear defective 
hearing, left ear defective hearing, or bilateral defective 
hearing, the Board is now of the opinion that what was then 
denied by the RO and the Board was service connection for 
bilateral defective hearing on a primary and secondary basis.  

This appeal arises from a February 2000 rating decision, in 
which the RO concluded that new and material evidence had not 
been submitted to reopen the claim of entitlement to service 
connection for otitis media of the right ear.  There was no 
mention whatsoever of an issue involving service connection 
for defective hearing in the February 2000 rating action.  
The veteran's comments in his claim, notice of disagreement, 
and on appeal are equally unclear as to whether he is 
attempting to reopen a claim for service connection for 
defective hearing in the right ear, or service connection for 
bilateral defective hearing on a primary or secondary basis, 
or whether he is requesting a compensable rating for his 
service-connected residuals of a perforated right ear drum.  
All of these matters require clarification and are referred 
to the RO for that purpose.  The veteran and his 
representative are advised that they may appeal adverse 
determinations on any of these issues to the Board, but only 
after they have been the subject of RO rating board 
action(s).  

The Board also notes that, in a notice of disagreement, 
submitted in February 2000, the veteran requested a hearing 
before a hearing officer at the RO.  In a VA Form 9, 
submitted in April 2000, the veteran requested a hearing at 
the RO before a Traveling Member of the Board.  In a form 
signed and submitted in June 2000, the veteran withdrew his 
request for a hearing before a Traveling Member of the Board 
at the RO.  However, he has not waived or withdrawn his 
request for a hearing before a hearing officer at the RO.  
This matter will be further addressed in the Remand section.  


FINDINGS OF FACT

1.  In November 1971, the Board denied service connection for 
otitis media of the right ear, finding, in pertinent part, 
that there was no reasonable basis for relating the disorder 
to the veteran's service or to his service-connected 
residuals of a perforation of the right ear drum.  

2.  Additional evidence submitted since November 1971 shows 
that the veteran has otitis media of the right ear, and 
suggests that the otitis media is a manifestation of, or is 
caused by the service-connected residuals of a perforation of 
the right ear drum, and is of such significance that it must 
be considered to fairly determine the merits of the case.  


CONCLUSIONS OF LAW

1.  Evidence received since the Board denied service 
connection for otitis media of the right ear on a primary 
basis in November 1971 is new and material; the claim of 
service connection for otitis media of the right ear on a 
primary basis is reopened.  38 U.S.C.A. §§ 1110, 1131, 5108, 
7104 (West 1991); 38 C.F.R. § 3.156(a) (2000).  


2.  Evidence received since the Board denied secondary 
service connection for otitis media of the right ear in 
November 1971 is new and material; the claim of secondary 
service connection for otitis media of the right ear is 
reopened.  38 U.S.C.A. §§ 1110, 1131, 5108, 7104 (West 1991); 
38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a decision in November 1971, the Board denied service 
connection for otitis media of the right ear, concluding that 
the medical evidence then of record did not show the presence 
of otitis media of the right ear during the veteran's service 
or for many years thereafter.  The Board further concluded 
that there was no reasonable basis for attributing the 
veteran's otitis media of the right ear to service or to the 
veteran's service-connected residuals of a perforated right 
ear drum.  

Evidence submitted since the November 1971 decision of the 
Board includes a letter from Alphonso A. Mascioli, D.O., 
dated in December 1999.  In his letter, Dr. Mascioli noted 
that the veteran had been seen from May 1996 through June 
1996 for diagnosis and treatment of acute external otitis and 
otitis media of the right ear.  It was further indicated that 
the veteran had complained of pain and had drainage, with 
decreased auditory acuity secondary to the infection and a 
worsening of a pre-existing tympanic membrane perforation.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury, and service 
connection may be granted when a nonservice-connected 
disability is aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  
The November 1971 Board decision denying service connection 
for otitis media of the right ear is final, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7104.  To reopen the claim of service connection for otitis 
media of the right ear on a primary basis and the claim of 
secondary service connection for otitis media of the right 
ear, the veteran must present or secure new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

"New and material evidence" means evidence not previously 
submitted which bears directly and substantially upon the 
subject matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
consideration with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (1998).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, in 
determining whether evidence is new and material to reopen a 
claim, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence added to the record since November 1971 includes 
the December 1999 letter from Dr. Mascioli.  This evidence 
was not of record at the time of the Board's decision in 
November 1971 and is new.  Additionally, inasmuch as Dr. 
Mascioli's letter relates that the veteran's otitis media of 
the right ear is either a manifestation of, or is due to his 
service-connected residuals of a perforation of the right ear 
drum, this evidence is so significant that it must be 
considered in order to fairly determine the merits of the 
claim and is, therefore, material.  As new and material 
evidence has been submitted, the claim of service connection 
for otitis media of the right ear on a primary basis, and the 
claim of secondary service connection for otitis media of the 
right ear are reopened.  



ORDER

New and material evidence has been submitted to reopen the 
claim of otitis media of the right ear on a primary basis, 
and the claim is reopened.  

New and material evidence has been submitted to reopen the 
claim of secondary service connection for otitis media of the 
right ear, and the claim is reopened.  


REMAND

Having determined that new and material evidence has been 
submitted to reopen the claim of service connection for 
otitis media of the right ear on a primary basis, and new and 
material evidence has been submitted to reopen the claim of 
secondary service connection for otitis media of the right 
ear, the Board notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist claimants in development of 
their claims.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In this case, Dr. Mascioli's letter indicates that he treated 
the veteran for otitis media of the right ear, and records of 
that medical treatment would clearly be of significance in 
fairly adjudicating the veteran's claims.  Additionally, 
records of other private or VA medical treatment of the 
veteran since service for otitis media of the right ear 
should be obtained for the claims folder and a VA examination 
and opinion are required to address the merits of the claims.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran provide the names and addresses 
of all medical care providers who have 
treated him for otitis media of the right 
ear since service.  These medical care 
providers should include Alphonso A. 
Mascioli, D.O., in Broomall, 
Pennsylvania.  The RO should then request 
from these sources copies of all of the 
veteran's medical records which have not 
already been associated with the claims 
folder.  All records and responses 
identified must be associated with the 
claims folder.  

2.  The veteran should then be accorded a 
VA ear examination to determine the 
etiology of otitis media of the right 
ear.  All clinical findings must be 
reported in detail.  The examining 
physician must review the claims folder 
and a copy of this remand in connection 
with the examination and state in the 
examination report that the review has 
been accomplished.  The examiner must 
furnish an opinion as to the following:  
(a) Is it at least as likely as not that 
the veteran's current otitis media of the 
right ear developed during service or is 
otherwise related to service?  (b) Is it 
at least as likely as not that otitis 
media of the right ear has been caused by 
or is aggravated by the veteran's 
service-connected residuals of 
perforation of the right ear drum?  

3.  The RO should contact the veteran and 
his representative and inquire as to 
whether the veteran continues to desire a 
hearing before a hearing officer at the 
RO.  Unless an RO hearing is waived, such 
hearing should be scheduled before an RO 
hearing officer.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been completed, to include obtaining all 
records, responses and medical comments 
and opinions requested.  

5.  The RO should then review the claim 
of service connection for otitis media of 
the right ear on a primary basis, and the 
claim of secondary service connection for 
otitis media of the right ear.  If either 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 



